Exhibit 10.2

[Date]

[Name of Executive Officer]

[Address]

 

Re: Amended and Restated Employment Agreement

Dear [Name of Executive Officer]:

You and Renovis, Inc. (the “Company”) are parties to an employment agreement
dated ____________, (the “Employment Agreement”), which sets forth, among other
things, the terms of your employment with the Company and certain severance
benefits payable to you in the event of a qualifying termination of your
employment. This letter (the “Agreement”) amends and restates the Employment
Agreement to provide you with additional benefits in the event of certain
terminations of your employment prior to or more than thirteen (13) months
following a Change in Control (as defined below). This Agreement supersedes the
Employment Agreement and any other agreement or policy to which the Company is a
party with respect to your employment with the Company. Notwithstanding the
foregoing, your Proprietary Information and Inventions Agreement remains in full
effect.

1. DUTIES. Your employment commenced effective as of _____________. As the
______________________, you will continue to perform the duties customarily
associated with these positions. You will continue to report to the
_________________ and will perform your services on a full-time basis at the
Company’s headquarters located in South San Francisco. Of course, the Company
may change your position, reporting structure, duties and work location from
time to time as it deems necessary.

2. BASE SALARY. You currently receive an annual base salary of ________ for all
hours worked paid on a twice-per-month basis, less payroll deductions and
withholdings. You shall be eligible for an increase in your base salary subject
to the review and approval of the Compensation Committee of the Board of
Directors (the “Compensation Committee”) during your next annual focal
performance review and each year thereafter.

3. BONUS. You continue to be eligible to receive an annual bonus targeted at __%
of your base salary based upon your attainment of performance objectives as
recommended by the CEO and determined by the Compensation Committee. You shall
be eligible for an increase in your annual bonus opportunity subject to the
review and approval of the Compensation Committee during your next annual focal
performance review and each year thereafter. The Company may at any time change
or eliminate its bonus program, with prospective effect.

4. STOCK OPTIONS. Subject to the terms set forth in the Company’s various equity
incentive and stock plans, you have been granted the stock options listed in the
table attached hereto as Exhibit A. You will continue to be eligible for
additional stock option grants subject to the review and approval of the
Compensation Committee during the focal performance review to be undertaken
annually.



--------------------------------------------------------------------------------

5. BENEFITS. You will continue to be eligible to participate in any of the
employee benefit plans or programs the Company generally makes available to
similarly situated employees, pursuant to the terms and conditions of such
plans.

6. EXPENSES. You shall be entitled to reimbursement for all ordinary and
reasonable out-of-pocket business expenses which are reasonably incurred by you
in furtherance of the Company’s business and in accordance with the Company’s
standard policies.

7. COMPANY POLICIES AND CONFIDENTIALITY AGREEMENT. As an employee of the
Company, you are expected to abide by all of the Company’s policies and
procedures. As a condition of your continued employment and as a condition to
any of the Company’s obligations under this Agreement, you agree to execute, if
applicable, and abide by the terms of the Proprietary Information and Inventions
Agreement with the Company.

8. OTHER AGREEMENTS. By accepting this Agreement, you represent and warrant that
your performance of your duties for the Company has not and will not violate any
agreements, obligations or understandings that you may have with any third party
or prior employer. You agree not to make any unauthorized disclosure or use, on
behalf of the Company, of any confidential information belonging to any of your
former employers. You also represent that you are not in unauthorized possession
of any materials containing a third party’s confidential and proprietary
information. Of course, during your employment with the Company, you may make
use of information generally known and used by persons with training and
experience comparable to your own, and information which is common knowledge in
the industry or is otherwise legally available in the public domain.

9. OUTSIDE ACTIVITIES. While employed by the Company, you will not engage in any
business activity in competition with the Company nor make preparations to do so
using working time or resources of the Company.

10. AT-WILL EMPLOYMENT. As an employee of the Company, you may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Similarly, the Company may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. Your at-will
employment relationship with the Company cannot be changed except in a written
agreement signed by the CEO.

11. SEVERANCE BENEFITS.

(a) Termination By The Company Without Cause. If your employment by the Company
is terminated by the Company without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time prior to
the occurrence of a Change in Control (as defined below) or in each case more
than thirteen (13) months following the occurrence of a Change in Control (as
defined below), and if you provide the Company with a signed general release of
all claims against the Company, in a form provided by and reasonably acceptable
to the Company (a “Release”), and do not revoke the Release within the
applicable revocation period, if any, the Company shall provide you with the
following severance benefits: (1) an amount equal to twelve (12) months of your
base salary at the rate in effect immediately prior to your termination of
employment, less applicable withholdings, payable in installments

 

2



--------------------------------------------------------------------------------

pursuant to the Company’s normal and customary payroll procedures, subject to
Section 17 below; (2) provided that you elect to receive health benefits (e.g.,
medical and dental) pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), then for the period beginning on your date of
termination and ending on the date which is twelve (12) full months following
your date of termination (or, if earlier, the date on which you begin benefit
coverage with another employer), the Company shall pay the costs associated with
continuation coverage pursuant to COBRA; and (3) on your date of termination,
you shall immediately become vested with respect to those options to purchase
the Company’s capital stock that you then hold that would have vested during the
Acceleration Period following your date of termination and/or any restrictions
with respect to restricted shares of the Company’s capital stock that you then
hold that would have vested during the Acceleration Period following your date
of termination shall immediately lapse, and you shall be entitled to exercise
any such vested options until the expiration date of such options set forth in
the stock option agreement(s) pursuant to which they were granted. For the
purposes of this Section 11(a), “Acceleration Period” shall mean twelve
(12) months.

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

(b) Termination By The Company With Cause Or Termination By You. If your
employment by the Company is terminated by the Company with Cause (as defined
below), or if you voluntarily terminate your employment with the Company (other
than pursuant to a Constructive Termination (as defined below)), you shall not
be entitled to any severance pay, severance benefits, or any compensation or
benefits from the Company whatsoever, other than as required under applicable
law.

(c) Termination Following Change in Control. If your employment by the Company
is terminated by the Company without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time within
thirteen (13) months following the occurrence of a Change in Control (as defined
below), and if you provide the Company with a signed Release and do not revoke
the Release within the applicable revocation period, if any, the Company shall
provide you with the following severance benefits: (1) a lump sum payment equal
to the sum of (A) twelve (12) months of your base salary plus (B) your target
annual bonus opportunity, in each case, at the rate in effect immediately prior
to the Change in Control, less applicable withholdings, to be paid by the
Company within five (5) business days of your Release becoming no longer subject
to revocation by you; (2) provided that you elect to receive health benefits
(e.g., medical and dental) pursuant to COBRA, then for the period beginning on
your date of termination and ending on the date which is twelve (12) full months
following your date of termination (or, if earlier, the date on which you begin
benefit coverage with another employer), the Company shall pay the costs
associated with continuation coverage pursuant to COBRA; (3) on your date of
termination, you shall immediately become 100% vested with respect to all
unvested options to purchase the Company’s capital stock that you then hold
and/or any restrictions with respect to all restricted shares of the Company’s
capital stock that you then hold shall immediately lapse, and you shall be
entitled to exercise any such vested options until the expiration date of such
options set forth in the stock option

 

3



--------------------------------------------------------------------------------

agreement(s) pursuant to which they were granted; and (4) for the period
beginning on your date of termination and ending on the date which is twelve
(12) full months following your date of termination (or, if earlier, the date on
which you accept employment with another employer), the Company shall pay for
and provide you with outplacement services through a firm selected by the
Company in its sole discretion in an aggregate amount not to exceed $20,000;
provided, however, that if you are terminated by the Company following the
effective date of a Change in Control described in clause (d)(2)(b) below but
accept employment with the Company’s successor or acquirer within thirty
(30) days after the effective date of the Change in Control on terms and
conditions not less favorable to you than those contained in this Agreement, you
shall not be entitled to any severance benefits under this clause (c); provided,
further, however, that if your employment is thereafter terminated by the
successor or acquiror without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time within
thirteen (13) months following the occurrence of the Change in Control (as
defined below), you shall be entitled to the severance benefits described above
in this clause (c).

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

(d) Definitions.

(1) Cause. For purposes of this Agreement, the term “Cause” means: (i) theft,
dishonesty or falsification of any employment or Company records; (ii) malicious
or reckless disclosure of the Company’s confidential or proprietary information;
(iii) commission of any immoral or illegal act or any gross or willful
misconduct, where the Company reasonably determines that such act or misconduct
has (A) seriously undermined the ability of the Company’s management to entrust
you with important matters or otherwise work effectively with you,
(B) contributed to the Company’s loss of significant revenues or business
opportunities, or (C) significantly and detrimentally affected the business or
reputation of the Company or any of its subsidiaries; and/or (iv) your breach of
this Agreement or the failure or refusal by you to work diligently to perform
tasks or achieve goals reasonably requested by the Board of Directors, provided
such breach, failure or refusal continues after the receipt of reasonable notice
in writing of such failure or refusal and an opportunity to correct the problem.
“Cause” shall not mean a physical or mental disability.

(2) Change in Control. For purposes of this Agreement, the term “Change in
Control” means the consummation of any of the following transactions:

a. the closing of a business combination (such as a merger or consolidation) of
the Company with any other corporation or other type of business entity (such as
a limited liability company), other than a business combination which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such controlling surviving entity outstanding immediately after
such business combination; or

 

4



--------------------------------------------------------------------------------

b. the sale, lease, exchange or other transfer or disposition by the Company of
all or substantially all (more than seventy percent (70%)) of the Company’s
assets by value; or

c. an acquisition of any voting securities of the Company by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding voting securities.

(3) Constructive Termination. For purposes of this Agreement, the term
“Constructive Termination” means your resignation within sixty (60) days of one
or more of the following events which remains uncured thirty (30) days after
your delivery of written notice thereof:

a. the delegation to you of duties or the reduction of your duties, either of
which substantially reduces the nature, responsibility, or character of your
position immediately prior to such delegation or reduction;

b. a material reduction by the Company in your base salary in effect immediately
prior to such reduction;

c. a material reduction by the Company in the kind or level of employee benefits
or fringe benefits to which you were entitled prior to such reduction; or the
taking of any action by the Company that would adversely affect your
participation in any plan, program or policy generally applicable to employees
of equivalent seniority; and

d. the Company’s requiring you to relocate your office to a place more than
forty (40) miles from the Company’s present headquarters location (except that
required travel on the Company’s business to an extent substantially consistent
with your present business travel obligations shall not be considered a
relocation).

12. SUCCESSORS. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all (more than seventy percent (70%)) of the business and/or
assets of the Company or any of its subsidiaries to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company or any subsidiary would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to the compensation described in Section 11(c)
of this Agreement to which you would be entitled hereunder following a
Constructive Termination, as defined in Section 11(d)(3) above, of your
employment following a Change in Control, as defined in Section 11(d)(2) above,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used in this Agreement, the “Company”

 

5



--------------------------------------------------------------------------------

shall mean the Company as defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

13. PARACHUTE PAYMENTS. Notwithstanding anything contained in this Agreement to
the contrary, in the event that the benefits provided for in this Agreement to
you together with all other payments and the value of any benefit received or to
be received by you:

(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and

(b) but for this Section 13, would be subject to the excise tax imposed by
Section 4999 of the Code, then the benefits pursuant to the terms of this
Agreement shall be payable to you either:

(1) in full, or

(2) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by you on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
subject to the excise tax imposed under Section 4999 of the Code. Unless the
Company and you otherwise agree in writing, any determination required under
this Section 13 shall be made in writing by the Company’s independent public
accountants serving immediately before the Change in Control, as defined in
Section 11(d)(2) above, (the “Accountants”), whose determination shall be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this Section 13, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company shall cause the Accountants to
provide detailed supporting calculations of its determinations to you and the
Company. You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 13. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 13.

14. RETURN OF MATERIALS. At the termination of your relationship with the
Company, you will promptly return to the Company, and will not take with you or
use, all items of any nature that belong to the Company, and all materials (in
any form, format, or medium) containing or relating to the Company’s business.

15. NONSOLICITATION. You agree that for one (1) year following the termination
of your employment, you will not, either directly or through others, solicit or
attempt to solicit any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company in order to become
an employee, consultant or independent contractor to or for any other person or
business entity.

 

6



--------------------------------------------------------------------------------

16. Indemnification. You shall be entitled to continued coverage under your
indemnification agreement with the Company. You shall also be entitled to enter
into an indemnification agreement with the Company containing terms acceptable
to the Company and consistent with the terms of any such indemnification
agreement between the Company and similarly situated senior executives.

17. SECTION 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the final and proposed Department of Treasury Regulations promulgated
thereunder. Any payments scheduled to be made hereunder in installments shall be
made over a period equal to the shorter of (a) the period specified for such
payment in this Agreement and (b) the period beginning on the date of your
termination of employment and ending on March 15 of the year following the year
of your termination of employment with the last payment equal to the sum of the
installments which but for this clause (b) would be paid to you. If
notwithstanding the preceding sentence, any payment scheduled to be made
hereunder would result in tax liability under Section 409A of the Code, such
payment shall be delayed to the extent necessary for this Agreement and such
payment to not result in tax liability under Section 409A of the Code and the
final (or, if not yet final, the latest proposed) Department of Treasury
Regulations thereunder. Any payments delayed pursuant to this Section 17 shall
be paid to you in a lump sum as soon as administratively practicable following
such delay.

18. ENTIRE AGREEMENT. This Agreement, including Exhibit A, your Proprietary
Information and Inventions Agreement, any indemnification agreement between you
and the Company and any indemnification agreement that may be entered into
between you and the Company in the future, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
respect to the terms and conditions of your employment specified herein. If you
enter into this Agreement you are doing so voluntarily, and without reliance
upon any promise, warranty or representation, written or oral, other than those
expressly contained herein. This Agreement supersedes any other such promises,
warranties, representations or agreements. This Agreement may not be amended or
modified except by a written agreement signed by you and the CEO.

19. SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced so as to render
it valid, legal, and enforceable consistent with the intent of the parties
insofar as possible.

20. BINDING NATURE. This Agreement will be binding upon and inure to the benefit
of the personal representatives and successors of the respective parties hereto.

21. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of California.

 

7



--------------------------------------------------------------------------------

22. DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that arise in connection with your employment with the Company, you and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Francisco, California,
conducted by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) under
the applicable JAMS employment rules. By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that you or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS’ arbitration
fees. Nothing in this Agreement is intended to prevent either you or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Notwithstanding the foregoing, you and
the Company each have the right to resolve any issue or dispute over
intellectual property rights by Court action instead of arbitration. Except as
may otherwise be provided for by law, as determined by the arbitrator, each
party shall pay its own attorneys’ fees and costs in an action taken under this
Section 22.

23. RIGHT TO WORK. As required by law, this Agreement is subject to satisfactory
proof of your right to work in the United States.

If you choose to accept this Agreement under the terms described above, please
sign below and return this letter to me.

We look forward to your favorable reply, and to a productive and enjoyable work
relationship.

 

Very truly yours,

 

Renovis, Inc.

  

Corey Goodman, Ph.D.

President and Chief Executive Officer

Accepted and Agreed to by:

 

          [Name of Executive Officer]     Date

 

8



--------------------------------------------------------------------------------

Exhibit A

STOCK OPTION GRANTS

 

Date of

Grant

 

Type of

Grant

 

Number of

Shares

  

Exercise

Price

For the purposes of this Exhibit A, “ISO” shall mean “incentive stock option”
within the meaning of Section 422 of the Code and “NQO” shall mean a stock
option that is not an ISO.

 

9